Citation Nr: 0916085	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  05-02 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for mechanical low back 
pain evaluated as 10 percent disabling prior to January 18, 
2008, and as 40 percent disabling therefrom. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1996 to 
February 1999.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In May 2008, the Board remanded this issue to the RO via the 
AMC for due process considerations, to comply with VCAA 
notification requirements, and to afford the Veteran a new VA 
medical examination.

Those actions completed, the matter has properly been 
returned to the Board for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Prior to January 18, 2008, the competent evidence shows 
that the Veteran's low back disability is manifested by no 
more than mild limitation of motion, with flexion to greater 
than 30 degrees and combined range of motion of the 
thoracolumbar spine to greater than 120 degrees; there was no 
spasm or loss of lateral spine motion, and no incapacitating 
episodes.

2.  From January 18, 2008, there is no showing of 
incapacitating episodes of at least 6 weeks during a 12 month 
period due to her low back disability, nor is there a finding 
of unfavorable ankylosis of the entire thoracolumbar spine.  




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
low back disability prior to January 18, 2008 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1-4.7, 4.21, 4.71a, Diagnostic Codes 5292, 
5293, 5295 (effective prior to September 23, 2002); 5292, 
5293, 5295 (effective from September 23, 2002, to September 
26, 2003); 5243 (effective September 26, 2003).

2.  The criteria for a rating in excess of 40 percent for a 
low back disability have not been met at any time.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1-4.7, 4.21, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(effective prior to September 23, 2002); 5292, 5293, 5295 
(effective from September 23, 2002, to September 26, 2003); 
5243 (effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is 
a question as to which of two evaluations shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

With regard to the Veteran's low back disability, service 
connection was granted in a May 1999 rating decision at an 
initial rating of 10 percent, effective at separation.  

In May 2003, the Veteran submitted a claim for an increased 
disability rating.  In a July 2003 rating decision, the RO 
denied an increased rating, and the Veteran appealed the 
decision.

During the pendency of this appeal, in a November 2008 rating 
decision, the RO increased the rating for the Veteran's low 
back disability to 40 percent, effective January 18, 2008.

The rating decisions and statements of the case throughout 
the pendency of this appeal reflect that the RO referenced 
rating criteria which changed at that time.  Specifically, VA 
promulgated new regulations for the evaluation of 
intervertebral disc syndrome, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, effective September 23, 2002.  See 67 Fed. Reg. 
54,345 (Aug. 22, 2002) (codified at 38 C.F.R. pt. 4).  Later, 
VA promulgated new regulations for the evaluation of the 
remaining disabilities of the spine, effective September 26, 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 
38 C.F.R. pt. 4).  The Board notes that the RO addressed each 
set of amendments in its statement of the case (SOC) and 
supplemental statements of the case (SSOC) as well as the 
rating criteria in effect before these changes.  Therefore, 
the Board will consider whether a rating in excess of 10 
percent prior to January 18, 2008, and a rating in excess of 
40 percent at any time, is warranted under any applicable 
criteria for this disability.

If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3- 2000.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  The amendments above 
have established the effective dates without a provision for 
retroactive application.  Thus, the amendments may be applied 
as of, but not prior to, September 23, 2002, and September 
26, 2003, respectively.

The amendments renumber the diagnostic codes and create a 
General Rating Formula for Diseases and Injuries of the 
Spine, based largely on limitation or loss of motion, as well 
as other symptoms.  The amendments also allow for 
intervertebral disc syndrome (Diagnostic Code 5243), 
ankylosing spondylitis (Diagnostic Code 5240), and spinal 
stenosis (Diagnostic Code 5238) to be evaluated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.

The VA has evaluated the Veteran's low back disability under 
multiple diagnostic codes.  The Veteran's low back disability 
was originally evaluated as 10 percent disabling under 
38 C.F.R. § 4.71a, DC 5295, as mechanical low back pain (in 
effect prior to September 26, 2003).    

After the September 2002 and 2003 amendments, the Veteran's 
low back disability was rated at 10 percent under Diagnostic 
Code 5295, still as mechanical low back pain (in effect after 
September 26, 2003).  A November 2008 rating decision 
increased the disability evaluation to 40 percent disabling 
under Diagnostic Code 5237, as chronic lumbar strain.  The 
Board will refer to the Veteran's mechanical low back pain or 
chronic lumbar strain as a "low back disability" and 
consider all applicable criteria for evaluating the 
disability rating.

Prior to September 23, 2002, Diagnostic Code 5293, mild 
intervertebral disc syndrome with recurring attacks warranted 
a 10 percent evaluation; moderate intervertebral disc 
syndrome with recurring attacks warranted a 20 percent 
evaluation; severe intervertebral disc syndrome with 
recurring attacks and intermittent relief warranted a 40 
percent evaluation; and pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of the diseased disc with little 
intermittent relief warranted a 60 percent evaluation.

The Board finds no support for a higher rating based on the 
pre-amended version of Diagnostic Code 5293.  Indeed, upon VA 
examination in June 2003, she denied that her low back pain 
radiated, and no radicular pain was objectively noted by the 
examiner.  Moreover, although she had radicular complaints 
upon subsequent VA examination in August 2004, her motor 
strength was 5/5 in the lower extremities, sensation was 
intact to light touch, and neurological examination was 
normal.  Neurologic evaluation was again intact upon VA 
examination in August 2008.  Therefore, although VA emergency 
room records beginning in January 2008 show complaints of 
stabbing pain, and while the Veteran endorsed shooting pain 
and lower extremity tingling and numbness at her August 2008 
VA examination, the weight of the evidence fails to reveal a 
disability picture that most nearly approximates the next-
higher 20 percent criteria prior to January 18, 2008, or the 
next-higher 60 percent criteria therefrom.  

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R.   § 4.25 (the combined rating 
table) separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.

Effective September 23, 2002, intervertebral disc syndrome 
warrants a 10 percent evaluation when the veteran has 
incapacitating episodes having a duration of at least one 
week but less than 2 weeks during the past 12 months.  A 20 
percent evaluation is warranted when the veteran has 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent evaluation is warranted when the veteran has 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  A 60 
percent evaluation is warranted when the veteran has 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  These criteria are the same 
in the amendment effective September 26, 2003.

For purposes of assigning evaluations under Code 5243, an 
"incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note 1 (2008).  

Prior to January 2008, there is no evidence of any 
incapacitating episodes as defined by the applicable 
regulations.  Beginning in January 2008, the Veteran was 
given a recommendation of 2 to 3 days rest after visiting the 
emergency room and receiving a shot of toradol for pain 
relief.  However, there is no evidence of record indicating 
that the Veteran has ever had such an incapacitating episode 
of at least one week due to her low back disability (nothing 
to indicate any bed rest prescribed by a physician).  
Therefore, the Formula for Rating Intervertebral Disc 
Syndrome does not serve as a basis for an increased 
evaluation here for any portion of the rating period on 
appeal.  

The Board will now consider whether any other Diagnostic 
Codes serve as a basis for an increased rating here.  The 
Board will first evaluate the Veteran's disability under the 
pre-amended Diagnostic Codes 5292 and 5295, concerning 
limitation of motion and lumbar strain respectively.  Such 
provisions were in effect until September 26, 2003, but may 
continue to be applied if more favorable to the Veteran than 
the revised regulations.

Under the pre-amended Diagnostic Code 5292, a 10 percent 
rating applies where the evidence shows slight limitation of 
lumbar motion.  A 20 percent rating is warranted where the 
evidence demonstrates moderate limitation of motion.  
Finally, if severe limitation of motion is shown, then a 40 
percent rating is warranted.  

Under the pre-amended Diagnostic Code 5295, a 10 percent 
evaluation is warranted where the evidence demonstrates 
lumbosacral strain with characteristic pain on motion.  A 20 
percent rating is warranted where there is evidence of muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  A 40 percent 
rating applies for severe lumbosacral strain, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo- arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  

The Board finds no support for increased ratings under the 
pre-amended versions of Diagnostic Codes 5292 and 5295 over 
any portion of the rating period on appeal. First, it is 
noted that 40 percent represents the maximum available 
benefit under these code sections.  Consequently, they cannot 
serve as a basis for an increased rating from January 18, 
2008, at which point a 40 percent evaluation is already in 
effect.

Regarding Diagnostic Code 5292, the evidence of record prior 
to January 18, 2008, fails to demonstrate moderate limitation 
of motion.  Indeed, upon VA examination in June 2003, she had 
full range of motion.  Subsequent VA examination in August 
2004 showed flexion to 70 degrees, extension to 10 degrees, 
and lateral rotation to 20 degrees bilaterally.  Repetition 
of motion did not change the range of motion.  

It is recognized that in evaluating musculoskeletal 
disabilities, the Board must also consider additional 
functional limitation due to factors such as pain, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In 
this regard, the Veteran reported constant low back pain at 
her June 2003 VA examination.  Her pain was precipitated by 
prolonged sitting, standing or walking.  She also stated that 
she could not exercise or run.  She reported continued pain 
complaints at the August 2004 VA examination.  However, 
despite such complaints, there is no showing that her pain 
resulted in additional functional limitation such as to 
enable a finding that her disability picture most nearly 
approximates a higher evaluation.  Indeed, her range of 
motion was full in June 2003, and examiner found the spine to 
be only "minimally tender."  Moreover, VA examination in 
August 2004 revealed that the Veteran did not experience a 
decrease in motion with repeated movement.  At that time, 
there was no pain to palpation of the lumbar spinous 
processes.  For all of these reasons, then, the pre-amended 
version of Diagnostic Code 5292, as in effect prior to 
September 26, 2003, does not enable an increased rating for 
any portion of the rating period on appeal.

Regarding the pre-amended version of Diagnostic Code 5295, an 
x-ray taken in conjunction with the June 2003 VA examination 
revealed mild scoliotic curvature within the mid-lumbar 
spine, with the intervertebral disc spaces well maintained, 
and no evidence of spondylolisthesis or spondylysis.  VA 
examination in August 2004 showed that there was no pain to 
palpation of the lumbar spinous processes. An X-ray revealed 
levolumbar scoliosis present with an apex at the L2/L3 disc 
space.  There was no acute fracture or spondylolisthesis.  

The above findings simply are not consistent with a higher 
evaluation.  For example, there is no demonstrated muscle 
spasm, or listing of the whole sign.  There is also no 
positive Goldthwaite's sign.  The criteria for a higher 
evaluation having not been met, pre-amended Diagnostic Code 
5295 cannot enable an increased rating here.  

Effective September 26, 2003, the regulations regarding 
diseases of and injuries to the spine, to include 
intervertebral disc syndrome, were again revised.  Under 
these regulations, the veteran's intervertebral disc syndrome 
is evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The new criteria apply with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  

As of September 26, 2003, a 10 percent evaluation is 
warranted under the General Rating Formula for Diseases and 
Injuries of the Spine when (1) forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees; (2) the combined range of motion of 
the thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees; (3) there is muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or (4) there is vertebral 
body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted under the General Rating 
Formula for Diseases and Injuries of the Spine when (1) 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but less than 60 degrees; (2) the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees; or (3) there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

A 40 percent evaluation is warranted when (1) forward flexion 
of the thoracolumbar spine is 30 degrees or less, or (2) 
there is favorable ankylosis of the entire thoracolumbar 
spine.

A 50 percent evaluation is warranted when there is 
unfavorable ankylosis of the entire thoracolumbar spine.

Again, the Veteran had full range of motion at her June 2003 
VA examination, and only minimal tenderness was noted 
objectively.  She could easily bend without any pain, and no 
spasms were indicated.  At the August 2004 VA examination, 
she had continued complaints of pain.  Although she stated 
that she was using a muscle relaxant, no spasms were noted.  
As previously reported, flexion was to 70 degrees, extension 
was to 10 degrees, and lateral rotation was to 20 degrees 
bilaterally.  Repetition of motion did not change the range 
of motion and there here was no pain to palpation of the 
lumbar spinous processes.  

Beginning on January 18, 2008, the medical evidence indicates 
several visits to the emergency room for treatment for 
worsening back pain.  The ER record from January 18, 2008 
notes a report of stabbing pain for two days upon standing up 
from a seated position.  The Veteran was administered one 
shot of toradol.  The evidence indicates similar emergency 
room visits and treatments in March 2008 and June 2008.

Upon most recent VA examination in August 2008, the Veteran 
reported sharp shooting pain radiating to both legs, as well 
as numbness and tingling in the legs.  She reported 
stiffness, tenderness to touch, and pain at a level of 10/10, 
particularly with sitting or standing for too long.  
Treatment consisted of hydrocodone four times a day, as well 
as ibuprofen, heating pads, a Velcro-type corset support, and 
periodic use of a cane.  Pain medications helped to some 
degree.  She did not use a back brace.  The Veteran reported 
missing 5 to 6 days per month due to back pain, usually 2 to 
3 days at a time.  She had not been hospitalized for her back 
disability.

Upon physical examination, there was no tenderness to 
palpation.  The examiner found no muscle spasm and no 
evidence of ankylosis or scoliosis.  Flexion was to 23 
degrees with pain from 15 to 23 degrees.  Extension was to 29 
degrees with pain throughout.  Left flexion was to 12 degrees 
with pain throughout.  Right flexion was to 27 degrees with 
pain throughout.  Left rotation was to 15 degrees with pain 
throughout.  Right rotation was to 10 degrees with pain 
throughout.  For the entire range of motion, there was no 
fatigue, weakness, lack of endurance, or incoordination after 
repetitions, and there was no additional limitation of motion 
due to pain.  The diagnosis was chronic lumbar strain.  The 
examiner stated that the Veteran misses work twice a month, 
for 2 to 3 days at a time, adding that "the Veteran does not 
report episodes as incapacitating episodes as defined by 
VA."

Prior to January 18, 2008, the Veteran did not exhibit 
forward flexion of the thoracolumbar spine greater than 30 
degrees but less than 60 degrees, nor a combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees, nor was there muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  
Moreover, in reaching this determination, the Board has 
appropriately considered additional functional limitation due 
to factors such as pain and weakness.  Moreover, the Veteran 
has never exhibited unfavorable ankylosis of the entire 
thoracolumbar spine.  Therefore, there is no basis for a 
higher evaluation under the general rating formula for 
diseases and injuries of the spine for any portion of the 
rating period on appeal. 

The Board has also carefully reviewed and considered private 
medical records which were submitted by the Veteran, 
including records from Dr. "S." and Prism Rehab Clinics.  
These records show essentially the same results as the 
examinations described above, that the criteria for a rating 
in excess of 10 percent were not met prior to January 18, 
2008.  There are no private records past January 18, 2008 to 
indicate that the criteria for a rating in excess of the 
current rating in excess of 40 percent have been met.  

The evidence in this case clearly shows continuing low back 
impairment.  However, the Board is obligated to apply the 
regulatory criteria which have been set forth earlier.  The 
preponderance of the evidence is against a finding that the 
criteria for an increased rating have been met under any of 
the applicable versions of the rating criteria for the low 
back disability.  The overall medical reports show no more 
than severe limitation of motion, even when additional 
functional loss is considered.  There are some neurological 
symptoms, but they have not resulted in incapacitating 
episodes to warrant a higher rating under disc disease 
criteria.   

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determination in Hart v. Mansfield, 
21 Vet. App. 505 (2007), and whether the Veteran is entitled 
to increased evaluations for separate periods based on the 
facts found during the appeal period.  As noted above, the 
Board does not find evidence that the Veteran's low back 
evaluation should be increased for any other separate period 
based on the facts found during the whole appeal period.  The 
evidence of record supports the conclusion that the Veteran 
is not entitled to additional increased compensation during 
any time within the appeal period.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  In 
the present case, there is evidence showing that the Veteran 
is able to work, though doing so causes low back pain.  
However, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against a rating greater 
than 10 percent for a low back disability prior to January 
18, 2008, and against a rating greater than 40 percent for a 
low back disability at any time.  38 C.F.R. § 4.3.


Duty to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of letters sent 
to the appellant in June 2003 and May 2008 that fully 
addressed all three notice elements.  The letters informed 
the appellant of what evidence was required to substantiate 
the claim and of the appellant's and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in her or his possession 
to the AOJ.  Although the May 2008 notice letter was not sent 
before the initial AOJ decision in this matter, the Board 
finds that this error was not prejudicial to the appellant 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  
Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of 
her or his claim and given ample time to respond, but the AOJ 
also readjudicated the case by way of a rating decision in 
November 2008 after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records through June 2008.  The veteran submitted private 
records from Dr. S. and Prism Rehab Clinics.  The appellant 
was afforded VA medical examinations in April 1999, June 
2003, August 2004, and August 2008.  Significantly, neither 
the appellant nor her representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

An increased rating for mechanical low back pain, evaluated 
as 10 percent disabling prior to January 18, 2008, and as 40 
percent disabling therefrom, is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


